Order entered October 19, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01010-CV
                                      No. 05-16-01033-CV
                                      No. 05-16-01034-CV
                                      No. 05-16-01035-CV

           IN THE INTEREST OF S.N., JR., S.M., H.E., AND K.E., CHILDREN

                   On Appeal from the 302nd Judicial District Court
                                Dallas County, Texas
 Trial Court Cause Nos. DF-11-18595-U, DF-15-06055-U, DF-15-02203-U, DF-15-13084-U

                                            ORDER
       The Motion for Withdrawal filed by appellant’s counsel, Charles W. Vaughan, is

GRANTED, and the Clerk of this Court is DIRECTED to remove Charles W. Vaughan from

the list of counsel for these cases. We REMAND these cases to the trial court and ORDER the

trial court to appoint new counsel for appellant for these appeals. We ORDER the trial court to

provide written notice to this Court of the identity of appellant’s new counsel and date of

appointment within ten days of the date of this order. Appellant’s brief will be due twenty (20)

days after the date of appointment. We ABATE these appeals for ten days or until we receive

the trial court’s notice of the appointment of appellant’s counsel, whichever comes first.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE